Citation Nr: 9931548	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for status post residuals of lumbar laminectomy 
secondary to history of disc disease with current status low 
back pain with radiation to the lower extremities, left 
greater than right, claimed as due to medical care rendered 
at a VA facility in April 1988.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

There is no competent medical evidence of record that 
establishes that the veteran's claim of additional disability 
resulting from VA treatment is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 (West 1991) for status post residuals 
of lumbar laminectomy secondary to history of disc disease 
with current status low back pain with radiation to the lower 
extremities, left greater than right, claimed as due to 
medical care rendered at a VA facility in April 1988, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1999).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999), as amended by Pub. L. No. 104-204, 
110 Stat. 2926 (effective for claims filed on or after 
October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Considering the evidence of record, the Board finds that the 
veteran's claim is not well grounded.  The evidence reveals 
that in April 1988, a L-4 laminectomy, a L-5 hemi-laminectomy 
and a L4-L5 foraminectomy were performed at a VAMC.  
According to the operative report, the surgery was to relieve 
lumbar pain and pain radiating down the left leg since 
October 1984.  The veteran asserts that he has additional 
pain and weakness with associated difficulties with 
functioning as a result of the April 1988 back surgery.  
Because verification of this assertion turns on a medical 
determination of causation, competent medical evidence is 
required to establish plausibility of the assertion.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
However, upon a review of the evidence, the Board finds no 
competent medical evidence of record that supports the 
veteran's contentions.  That is, there is absolutely no 
medical evidence of record indicating that the veteran's 
current symptoms reflect additional disability resulting from 
the VA procedure.  Therefore, the claim is not well grounded.  

The Board observes that, in his statements and testimony, the 
veteran essentially expresses his personal belief that the 
April 1988 VA back surgery resulted in additional disability, 
manifested by symptoms such as increased pain, weakness, and 
leg cramps.  However, the veteran is a lay person not 
educated or trained in medicine.  His own belief as to a 
relationship between the surgery and his current symptoms is 
not competent medical evidence required for a well grounded 
claim. Id.    

In addition, the veteran has indicated in statements and 
testimony that doctors told him something to the effect that 
the surgery had upset or missed a nerve, that they could 
operate again, but that they could not guarantee that the 
surgery would not make his disorder worse.  First, the Board 
finds that such testimony is not competent medical evidence.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.  Moreover, neither 
the medical records associated with the April 1988 surgery 
nor the available medical records dated thereafter reflect 
such an opinion from the veteran's physicians.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for status post 
residuals of lumbar laminectomy secondary to history of disc 
disease with current status low back pain with radiation to 
the lower extremities, left greater than right.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for residuals of the April 1988 VA back surgery, 
he should submit competent medical evidence reflecting that 
the procedure resulted in additional disability.  38 U.S.C.A. 
§ 5103(a); Robinette, 8 Vet. App. at 77-80. 

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for status post residuals of lumbar laminectomy 
secondary to history of disc disease with current status low 
back pain with radiation to the lower extremities, left 
greater than right, claimed as due to medical care rendered 
at a VA facility in April 1988, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

